Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the claims
Claims 1 and 15 is/are amended and claim 23 is added.  Currently claims 1-4, 6-8, 10-18, 20-23 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al (20110192381) in view of Aisenbrey (20060137587).
Regarding claims 1-3, Maruyama, Fig. 1-7, discloses a fuel system, comprising: a fuel tank having a fuel tank body 2,4,5 configured to receive fuel; a fuel pump 20 disposed within the fuel tank, comprising; a motor (Para 62) disposed within the fuel tank, an impeller (Para 62) disposed within the fuel tank (since the entire pump is inside the fuel tank) and rotatably coupled to the motor (Para 62) and a power supply (40 including 41e, 41f) in electrical communication with the motor (through 27) and disposed outside (41e,41f are at level of flange portion of 22 which is on outside tank) the fuel tank, and an isolator component  22,24 disposed between the power supply and the fuel tank interrupting conductivity from the power supply (40 including 41e, 41f) to the fuel in the fuel tank to prevent transfer of electrical energy therebetween (by insulating electrical wiring) , and having a resistivity greater than 10000 ohm-meters (Para 62, flange is made of polyacetal) to minimize electrical transfer between the power supply and the fuel tank body. The isolator component 22,24, has a first isolator (bottom of 22,24) surface facing the fuel tank and a second isolator (surface of 24 in contact with bottom horizontal surface of 41e,41f adjacent 43e,43f) surface facing the power supply (at 41e,41f), the first surface is disposed on and in direct contact with the fuel tank body (bottom of 22 abutting fuel tank body portion 2), and the power supply (40 including 41e, 41f) is disposed on and in direct contact with the second surface (at bottom horizontal surface of 41e,41f) of the isolator component 22,24.
Maruyama fails to disclose material of fuel tank as conductive. Aisenbrey, Para  114,158, teaches fuel tank made of conductive resin material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by 
The recitation “fuel system for an aircraft” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II): If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997). As evidenced by the explanation given above, the claimed structure finds their equivalents in the reference(s) applied.  As such the device of Maruyama is readable as a “fuel system for an aircraft”.
As to claim 4, Maruyama as modified fails to recite phenolic material.  It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the invention to have made isolator in the device disclosed by Maruyama as modified using phenolic material since it has been held that selecting a particular known material is within the general skill of a worker in the art on the basis of its suitability for the intended as a material of obvious engineering choice use based upon particular application requirements.
As to claim 6, in Maruyama as modified, the power supply generates heat during operation of the motor, and the fuel system further comprises a cooling component 47,56 in fluid communication with the power supply to transfer the heat away from the power supply.
As to claim 7, in Maruyama as modified, the cooling component utilizes air (at fins 47) as fluid carrier to transfer the heat away from the power supply.
As to claim 8, in Maruyama as modified, the fluid carrier comprises air and is substantially free of fuel (fins 47 being outside fuel tank) to minimize electrical transfer between the power supply and the fuel.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al (20110192381) in view of Aisenbrey (20060137587) further in view of Nicastro (3584974).
Maruyama as modified would inherently comprise a shaft coupling the motor to the impeller blades but fails to disclose the details of the shaft. Nicastro, teaches a pump comprising impeller blades 67 and a shaft 42,40,39, the shaft has a first end 39 and a second end  42 spaced from the first end, and the motor 33 is coupled to the first end 39 and the blades 67 are coupled to the second end 42.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Maruyama as modified with a shaft coupled at its ends to motor and impeller as taught by Nicastro in order to provide a torque transmission for pump working. 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al (20110192381) in view of Aisenbrey (20060137587) and Nicastro (3584974) further in view of Ooka et al. (5562406).
Maruyama et al as modified (as shown in Nicastro) discloses the shaft having a middle portion (40 of Nicastro) and fuel tank of conductive material (in view of Aisenbrey) but fails to disclose shaft made of electrically resistive material. Ooka, col 11 line 10-20, teaches shaft for a pump made of silicon carbide.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Maruyama as modified with a shaft made of silicon carbide as taught by Ooka as an art-recognized substitute shaft material yielding predictable results of torque transmission. 
The resistivity of the shaft including the middle (isolator) would be greater than fuel tank (tank being conductive material) being completely made of silicon carbide at higher than 10000 ohm-meters (ultrapure silicon carbide having resistivity of about 107 ohm-m).
Claim(s) 15-18, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (2442639) in view of Maruyama et al (20110192381).
As to claims 15-17, Curtis, Fig, teaches an aircraft comprising a fuel system, the fuel system comprising: a fuel tank having fuel tank body 11,14 (col 3 line 24 made of conductive material as metal) disposed in the aircraft and configured to receive fuel; a fuel pump 22 disposed within the fuel tank, comprising; a motor 31 connected to an impeller 42 within the tank, and a power supply (portion of 43,44 outside 18) in electrical communication with the motor and disposed outside the fuel tank.
Curtis fails to disclose an isolator disposed between the power supply and the fuel tank with power supply located on top of the isolator. Maruyama, Fig. 1-7, discloses fuel system, comprising: a fuel tank having fuel tank body 2,4,5 configured to receive fuel; a fuel pump disposed within the fuel tank, comprising; a motor (Para 62) disposed within the fuel tank, an impeller (Para 62) disposed within the fuel tank (since the entire pump is inside the fuel tank) and rotatably coupled to the motor (Para 62) and a power supply (40 including 41e, 41f) in electrical communication with the motor (through 27) and disposed outside the fuel tank, and an isolator component  22,24 disposed between the power supply and the fuel tank interrupting conductivity from the fuel pump to the fuel in the fuel tank to prevent transfer of electrical energy therebetween (by insulating electrical wiring) , and having a resistivity greater than 10000 ohm-meters (Para 62, flange is made of polyacetal) to minimize electrical transfer between the power supply and the fuel tank body. The isolator component 22,24, has a first isolator (bottom of 24) surface facing the fuel tank and a second isolator (surface of 24 in contact with bottom horizontal surface of 41e,41f adjacent 43e,43f) surface facing the power supply (at 41e,41f), the first surface is disposed on and in direct contact with the fuel tank body (contact bod portion 2 at isolator portion 22), and the power supply (40 including 41e, 41f) is disposed on and in direct contact with the second surface (at bottom horizontal surface of 41e,41f).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Curtis with isolator disposed between the power supply and the fuel tank with power supply located on top of the isolator as taught by Maruyama in order to prevent fuel and 
As to claim 18, Curtis as modified fails to recite phenolic material for isolator flange.  It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the invention to have made isolator in the device disclosed by Curtis as modified using phenolic material since it has been held that selecting a particular known material is within the general skill of a worker in the art on the basis of its suitability for the intended as a material of obvious engineering choice use based upon particular application requirements.
As to claims 20-22 Curtis fails to disclose heat dissipation. Maruyama teaches  a cooling component 56,47 in fluid communication with the power supply to transfer the heat away from the power supply. The cooling component utilizes air (at fins 47) as fluid carrier to transfer the heat away from the power supply. The fluid carrier comprises air and is substantially free of fuel (fins 47 being outside fuel tank) to minimize electrical transfer between the power supply and the fuel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Curtis with air carrier based cooling system cooling the power supply located on top of the isolator as taught by Maruyama in order to overheating.
As to claim 23, Curtis discloses the fuel tank as fuel carrying structural component of the aircraft.
Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. 
In view of claim amendments, rejection under USC 112 is withdrawn.
Applicant’s arguments regarding Maruyama that “the FPC 40 and terminals 41e, 41f are embedded in a center part of the main body 24 that is inserted into a hole in the fuel tank when installed. As such, Maruyama fails to teach or suggest two claimed features, namely the isolator component with a first isolator surface facing the fuel tank and in direct contact with an outer surface of the fuel tank body and the power supply disposed on and in direct contact with the second isolator surface of the isolator component” are not persuasive since isolator 22,24 has a first surface bottom surface of 22 facing outer surface of body portion 2 in Fig 2) and the power supply (at bottom surface of terminals 41e,41f) disposed on and in direct contact with the second isolator surface (surface of 24 below 41e,41f).
Applicant’s arguments that “Maruyama fails to describe an isolator component which interrupts conductivity from the power supply to the fuel in the fuel tank  … describes an electric motor unit … the cap 22 does not interrupt conductivity to prevent transfer of electrical energy between the power supply and the fuel” are not persuasive since all the electrical components of power supply 40, 41e,41f  are prevented from touching the fuel by electrical isolators of the flange portion 22,24 (as seen in Fig 6).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a 
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753